UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-8524



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

LONNIE JAMES LIVINGSTON,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, District
Judge. (CR-93-5, CA-95-838-5-BO)


Submitted:   April 15, 1996                   Decided:   May 2, 1996


Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit
Judge.

Affirmed by unpublished per curiam opinion.


Lonnie James Livingston, Appellant Pro Se.     Robert Daniel Boyce,
Raleigh, North Carolina, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

28 U.S.C. § 2255 (1988) motion. We have reviewed the record and the

district court's opinion and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. United States v.
Livingston, Nos. CR-93-5; CA-95-838-5-BO (E.D.N.C. Nov. 6, 1995).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




                                2